

115 S3683 IS: Department of Veterans Affairs Website Accessibility Act of 2018
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3683IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct a study on the accessibility of
			 websites of the Department of Veterans Affairs to individuals with
			 disabilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Website Accessibility Act of 2018. 2.Study on the accessibility of websites of the Department of Veterans Affairs to individuals with disabilities (a)StudyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study of all websites, including attached files and web-based applications, of the Department of Veterans Affairs to determine whether such websites are accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (b)ReportNot later than 90 days after completing the study under subsection (a), the Secretary shall submit to Congress a report on such study.
 (c)ElementsThe report required by subsection (b) shall include the following:
 (1)A list of each website, file, or web-based application described in subsection (a) that is not accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
 (2)The plan of the Secretary to bring each website, file, or web-based application identified in the list under paragraph (1) into compliance with the requirements of section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).